DETAILED ACTION
Response to Amendment
Applicant’s after final amendment submitted 09/01/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2022 was filed after the mailing date of the final rejection  on 07/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 4-5 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a partial pressure Pb of the third gas being not less than a partial pressure P1g of the first gas” including the remaining limitations.
	Claims 4-5 and 8 are allowable, at least, because of their dependencies on claim 1.
Examiner Note: 	
The closest reference found to claim 1 is Beneking et al (US Patent No. 5,343,114) wherein: 
 Beneking discloses, in the only figure, and the abstract , an excimer lamp (line 4) comprising a discharge vessel (2, line 2) and a pair
of electrodes (8,9, line 8) arranged on an outer surface of the discharge vessel (2)(see
figure), wherein an interior of the discharge vessel (2) is filled with a first gas
comprising krypton (Kr) (line 11); a second gas comprising chlorine (Cl)(line 12)(Claim
4); and a third gas which is at least one species selected from among the group
consisting of argon (Ar)(line 11, “at least one of”), a partial pressure Pb of the third gas
being (Argon) not less than a partial pressure P1g of the first gas(Krypton)(Argon 10-
1000mbar, Krypton 10-600mbar, see abstract), wherein the excimer lamp satisfies
Pb/P1g < 10.0.
However, as applicant pointed out, the pressure disclosed by Beneking for argon is when argon is used as a primary gas, which it is not in claim 1; the primary gases are Krypton and Chlorine to produce KrCl exciplex with the claimed peak wavelength of 222nm.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879